

115 HRES 1139 IH: Acknowledging the 50th anniversary of the election of Shirley Anita St. Hill Chisholm, the first African-American woman in Congress.
U.S. House of Representatives
2018-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1139IN THE HOUSE OF REPRESENTATIVESNovember 9, 2018Ms. Clarke of New York (for herself, Ms. Lee, Mr. Lewis of Georgia, Mr. Larsen of Washington, Ms. Norton, Mr. Bishop of Georgia, Ms. Bass, Mr. Jeffries, Ms. Wasserman Schultz, Mr. Cohen, Mr. Brady of Pennsylvania, Mr. Hastings, Mr. Lowenthal, Mr. Payne, Mr. Rush, Mr. Danny K. Davis of Illinois, Ms. Jayapal, Mr. Meeks, Ms. Eddie Bernice Johnson of Texas, Ms. Moore, Ms. DelBene, Mr. Cleaver, Mr. Clay, Ms. Kelly of Illinois, Mr. Espaillat, Mr. Scott of Virginia, Ms. Wilson of Florida, Ms. Velázquez, Mrs. Watson Coleman, Mr. Higgins of New York, Mr. Cummings, Mrs. Lawrence, Ms. Fudge, Mr. Evans, Ms. Barragán, Mr. David Scott of Georgia, Mr. Brown of Maryland, Mr. Schiff, Ms. Kaptur, Mr. Gutiérrez, Ms. DeLauro, Mr. Carson of Indiana, Mr. Smith of Washington, Ms. Sánchez, Mrs. Beatty, Ms. McCollum, Mr. Johnson of Georgia, Ms. Jackson Lee, Mr. McGovern, Ms. Speier, Ms. Eshoo, Mr. Nadler, Mr. Khanna, Mr. Pocan, Mr. Thompson of Mississippi, Mr. McNerney, Ms. Schakowsky, Mrs. Carolyn B. Maloney of New York, Mr. Brendan F. Boyle of Pennsylvania, Mr. Cicilline, Ms. Frankel of Florida, Mr. Soto, and Mr. Moulton) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONAcknowledging the 50th anniversary of the election of Shirley Anita St. Hill Chisholm, the first
			 African-American woman in Congress.
	
 Whereas November 5, 2018, marks the 50th anniversary of the election of Congresswoman Chisholm to the House of Representatives;
 Whereas Congresswoman Chisholm was born in Brooklyn, New York, on November 30, 1924, to Caribbean immigrant parents, Charles and Ruby Seale St. Hill;
 Whereas Congresswoman Chisholm graduated from Brooklyn College in 1946 with a bachelor of arts degree in sociology and from Columbia University with a master of arts in early childhood education in 1952;
 Whereas Congresswoman Chisholm was elected the second African American in the New York State Legislature in 1964 and served honorably until 1968;
 Whereas Congresswoman Chisholm served seven terms as a Member of Congress from 1968 until 1983; Whereas Congresswoman Chisholm surpassed the twin obstacles of racism and sexism to win the election;
 Whereas Congresswoman Chisholm was a fierce critic of the seniority system in Congress, protested her assignment in 1969 to the House Committee on Agriculture, and won reassignment to a committee of the House of Representatives on which she could better serve her inner-city district in Brooklyn, New York;
 Whereas after serving on the Committee on Education and Labor for several years, Congresswoman Chisholm accepted a prestigious seat on the House Committee on Rules, becoming the first African American and second woman ever to serve on the powerful panel;
 Whereas, in 1972, Congresswoman Chisholm was the first woman and the first African American to seek a nomination from a major political party for President of the United States, which she sought on the Democratic ticket;
 Whereas Congresswoman Chisholm campaigned in the primaries of 12 States, won 28 delegates, and received 152 first ballot votes at the national convention for the nomination of the Democratic Party for the office of President of the United States;
 Whereas Congresswoman Chisholm was a trailblazer who fought tirelessly to end the draft and the Vietnam war;
 Whereas Congresswoman Chisholm fought to end apartheid in South Africa; Whereas Congresswoman Chisholm spoke fluent Spanish and fought for immigrant rights;
 Whereas Congresswoman Chisholm was a progressive champion for struggling families; Whereas Congresswoman Chisholm was a tireless advocate for women’s employment in Congress and for civil rights, women’s rights, and the poor;
 Whereas Congresswoman Chisholm helped create the Supplemental Nutritional Assistance Program (SNAP) and the Women, Infants, and Children (WIC) program;
 Whereas Congresswoman Chisholm was a cofounder of the Congressional Black Caucus (CBC) in 1971; Whereas Congresswoman Chisholm served as the Secretary of the House Democratic Caucus;
 Whereas Congresswoman Chisholm was a cofounder of the National Organization for Women; Whereas Congresswoman Chisholm retired honorably from Congress in 1982;
 Whereas in addition to her service as a legislator, Congresswoman Chisholm worked to improve society as a nursery school teacher, director of a childcare facility, consultant for the New York Department of Social Services, and educator;
 Whereas from 1983 to 1987, Congresswoman Chisholm taught sociology and politics at Mount Holyoke College;
 Whereas, in 1993, then-President Bill Clinton nominated Congresswoman Chisholm to serve as United States Ambassador to Jamaica, but her health prevented her from accepting the position;
 Whereas, in 1993, Congresswoman Chisholm was inducted into the National Women’s Hall of Fame; Whereas, on January 1, 2005, Congresswoman Chisholm died at the age of 80 in Ormond Beach, Florida;
 Whereas, in 2014, the United States Postal Service issued the Shirley Chisholm Forever Stamp as part of the Black Heritage Series;
 Whereas, on November 24, 2015, Shirley Chisholm was posthumously awarded the Presidential Medal of Freedom, the Nation’s highest civilian honor;
 Whereas the House of Representatives unanimously passed H.Res. 97 on June 12, 2001, recognizing the enduring contributions and heroic achievements of Congresswoman Chisholm; and
 Whereas Shirley Chisholm was an unbossed and unbought woman who not only pioneered the way for minorities and women, but also embodied the true definition of leadership which transcends the political arena: Now, therefore, be it
	
 That the House of Representatives— (1)acknowledges the 50th anniversary of the election of Shirley Anita St. Hill Chisholm, the first African-American woman in Congress;
 (2)pays tribute to the service of Congresswoman Shirley Chisholm, her work to improve the lives of women and minorities, her steadfast commitment to demonstrating the power of compassion, and her dedication to justice and equality;
 (3)recognizes Congresswoman Chisholm’s dedicated work in promoting the rights of all individuals in the United States, particularly in the areas of education, employment, and health care; and
 (4)appreciates Congresswoman Chisholm’s extraordinary work, the example of her life, and her legacy which have inspired and empowered many to devote their lives to public service.
			